Citation Nr: 0834513	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for arthritis of the 
shoulders, lower back, and hips.

3.  Entitlement to service connection for hypertension with 
cardiovascular disease, to include as secondary to service-
connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2006, the veteran testified at a hearing before an RO 
Decision Review Officer.  A transcript of this hearing is 
associated with the claims folders.

A motion to advance this case on the docket was granted by 
the Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The Board addressed these matters in a decision dated in July 
2007.  In that decision, the Board denied service connection 
for a thyroid disability as well as for arthritis of the 
shoulders, lower back, and hips.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2008, the Court 
vacated the Board's decision in part, and remanded those 
issues to the Board for action consistent with the joint 
motion of the parties.

In its July 2007 decision, the Board also denied entitlement 
to service connection for diabetes mellitus, and entitlement 
to service connection for prostatitis.  The appeal as to 
these issues was dismissed by the Court.  The Board also 
remanded the issue of entitlement to service connection for 
hypertension with cardiovascular disease, to include as 
secondary to service-connected PTSD, for additional 
evidentiary development.  As will be discussed in the Remand 
section below, that development has not been completed.


REMAND

In letter dated in September 2008, the veteran, through his 
representative, stated that there were outstanding medical 
records from the Buffalo Veterans' Hospital and the VA 
Niagara Falls clinic for the past six months.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board acknowledges that the veteran included a waiver of 
initial RO adjudication of the additional evidence.  However, 
requests to fulfill VA's duty to assist in obtaining evidence 
are handled by the RO or by the Appeals Management Center 
(AMC).  Therefore, the case must be remanded to obtain these 
records.

The Board also notes that the evidentiary development 
requested in regard to the remanded claim of entitlement to 
service connection for hypertension with cardiovascular 
disease, to include as secondary to service-connected PTSD, 
does not appear to have been completed.  In particular, a 
deferred rating sheet dated in October 2007 indicates that a 
September 2007 examination report was found to be inadequate, 
and an addendum report was to be obtained.  It does not 
appear that an addendum report was ever obtained, nor has the 
issue been readjudicated.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of his thyroid 
disability and arthritis of the shoulders, 
lower back, and hips, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  A specific 
attempt should be made to obtain recent 
treatment records from the Buffalo 
Veterans' Hospital and the VA Niagara 
Falls clinic.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO or the AMC should ensure 
compliance with the Board's July 2007 
Remand instructions pertaining to the 
issue of entitlement to service connection 
for hypertension with cardiovascular 
disease, to include as secondary to 
service-connected PTSD.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


